                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR183
                                            )
      vs.                                   )
                                            )
JOSE MIRANDA-FUNES,                         )                   ORDER
JUAN CARRANZA,                              )
                                            )
                    Defendants.             )


       This matter is before the court on the defendant, Juan Carranza’s unopposed
Motion to Continue Trial [76]. Counsel needs conduct plea negotiations and explore the
safety valve sentencing reduction. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [76] is granted, as follows:

      1. The jury trial, for all defendants, now set for December 9, 2019, is continued
         to January 21, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and January 21, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: November 14, 2019.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
